UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2012 [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:0-30535 GRAYSON BANKSHARES, INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation or organization) 54-1647596 (I.R.S. Employer Identification No.) 113 West Main Street Independence, Virginia (Address of principal executive offices) (Zip Code) (276) 773-2811 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesRNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesRNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer£ Accelerated filer£ Non-accelerated filer£ (Do not check if smaller reporting company) Smaller reporting companyR Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes£NoR Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 1,718,968 shares of Common Stock, par value $1.25 per share, outstanding as of May 14, 2012. PART I FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets—March 31, 2012 (Unaudited) and December 31, 2011 (Audited) 3 Unaudited Consolidated Statements of Income—Three Months Ended March 31, 2012 and March 31, 2011 4 Unaudited Consolidated Statements of Comprehensive Income (Loss)—Three Months Ended March 31, 2012 and March 31, 2011 5 Consolidated Statements of Changes in Stockholders’ Equity—Three Months Ended March 31, 2012 (Unaudited) and Year Ended December 31, 2011 (Audited) 6 Unaudited Consolidated Statements of Cash Flows—Three Months Ended March 31, 2012 and March 31, 2011 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures about Market Risk 30 Item 4. Controls and Procedures 31 PART II OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Mine Safety Disclosures 32 Item 5. Other Information 32 Item 6. Exhibits 32 Signatures 33 2 Part I.Financial Information Item 1.Financial Statements Grayson Bankshares, Inc. and Subsidiary Consolidated Balance Sheets March 31, 2012 and December 31, 2011 March 31, December 31, (Unaudited) (Audited) Assets Cash and due from banks $ $ Interest-bearing deposits with banks Federal funds sold Investment securities available for sale Investment securities held to maturity (fair value approximately $571,588 at March 31, 2012, and $564,051 at December 31, 2011) Restricted equity securities Loans, net of allowance for loan losses of $5,002,236 at March 31, 2012 and $4,941,645 at December 31, 2011 Cash value of life insurance Foreclosed assets Property and equipment, net Accrued interest receivable Other assets $ $ Liabilities and Stockholders’ Equity Liabilities Deposits Noninterest-bearing $ $ Interest-bearing Total deposits Long-term debt Accrued interest payable Other liabilities Commitments and contingencies - - Stockholders’ equity Preferred stock, $25 par value; 500,000 shares authorized; none issued - - Common stock, $1.25 par value; 2,000,000 shares authorized; 1,718,968 shares issued in 2012 and 2011, respectively Surplus Retained earnings Accumulated other comprehensive income (loss) ) ) $ $ See Notes to Consolidated Financial Statements. 3 Grayson Bankshares, Inc. and Subsidiary Consolidated Statements of Income For the Three Months ended March 31, 2012 and 2011 Three Months Ended March 31, (Unaudited) (Unaudited) Interest income Loans and fees on loans $ $ Interest-bearing deposits in banks Federal funds sold Investment securities: Taxable Exempt from federal income tax Interest expense Deposits Interest on borrowings Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Service charges on deposit accounts Increase in cash value of life insurance Net realized gains on securities Other income Noninterest expense Salaries and employee benefits Occupancy expense Equipment expense Foreclosed asset expense, net Other expense Income (loss) before income taxes ) Income tax expense (benefit) ) Net income (loss) $ $ ) Basic earnings (loss) per share $ $ ) Weighted average shares outstanding Dividends declared per share $ $ See Notes to Consolidated Financial Statements. 4 Grayson Bankshares, Inc. and Subsidiary Consolidated Statements of Comprehensive Income (Loss) For the Three Months ended March 31, 2012 and 2011 Three Months Ended March 31, (Unaudited) (Unaudited) Net income $ $ ) Other comprehensive income (loss): Unrealized gains (losses) on investment securities: Unrealized gains (losses) arising during the period ) ) Tax related to unrealized gains (losses) ) ) Reclassification of realized (gains) during the period Tax related to realized gains Total other comprehensive income (loss) ) Total comprehensive income (loss) $ ) $ ) See Notes to Consolidated Financial Statements. 5 Grayson Bankshares, Inc. and Subsidiary Consolidated Statements of Changes in Stockholders’ Equity For the Three Months ended March 31, 2012 (unaudited) and the Year ended December 31, 2011 (audited) Accumulated Other Common Stock Retained Comprehensive Shares Amount Surplus Earnings Income (Loss) Total Balance, December 31, 2010 $ ) $ Net loss - - - ) - ) - Other comprehensive income - ) ) Dividends paid ($.10 per share) - - - ) - ) Balance, December 31, 2011 ) Comprehensive income Net income - Other comprehensive income - ) ) - Dividends paid ($.00 per share) - Balance, March 31, 2012 $ ) $ See Notes to Consolidated Financial Statements. 6 Grayson Bankshares, Inc. and Subsidiary Consolidated Statements of Cash Flows For the Three Months ended March 31, 2012 and 2011 Three Months Ended March 31, (Unaudited) (Unaudited) Cash flows from operating activities Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operations: Depreciation and amortization Provision for loan losses Deferred income taxes ) Net realized gains on securities ) ) Accretion of discount on securities, net of amortization of premiums Deferred compensation ) ) Net realized loss on foreclosed assets - Changes in assets and liabilities: Cash value of life insurance ) ) Accrued income Other assets Accrued interest payable Other liabilities ) ) Net cash provided by operating activities Cash flows from investing activities Purchases of available-for-sale investment securities ) ) Sales of available-for-sale investment securities Maturities/calls/paydowns of available-for-sale investment securities Net decrease in loans Proceeds from the sale of foreclosed assets - Purchases of property and equipment, net of sales ) ) Net cash provided by investing activities ) Cash flows from financing activities Net decrease in deposits ) ) Dividends paid - ) Net cash used in financing activities ) ) Net increase in cash and cash equivalents ) Cash and cash equivalents, beginning Cash and cash equivalents, ending $ $ Supplemental disclosure of cash flow information Interest paid $ $ Taxes paid $ - $ Transfers of loans to foreclosed properties $ $ See Notes to Consolidated Financial Statements. 7 Grayson Bankshares, Inc. and Subsidiary Notes to Consolidated Financial Statements (unaudited) Note 1.Organization and Summary of Significant Accounting Policies Organization Grayson Bankshares, Inc. (the “Company”) was incorporated as a Virginia corporation on February 3, 1992 to acquire the stock of The Grayson National Bank (the “Bank”) in a bank holding company reorganization.The Bank was acquired by the Company on July 1, 1992. The Bank was organized under the laws of the United States in 1900 and currently serves Grayson County, Virginia and surrounding areas through ten banking offices.As an FDIC-insured National Banking Association, the Bank is subject to regulation by the Comptroller of the Currency.The Company is regulated by the Board of Governors of the Federal Reserve System. The consolidated financial statements as of March 31, 2012 and for the periods ended March 31, 2012 and 2011 included herein have been prepared by the Company without audit, pursuant to the rules and regulations of the Securities and Exchange Commission.In the opinion of management, the information furnished in the interim consolidated financial statements reflects all adjustments necessary to present fairly the Company’s consolidated financial position, results of operations, changes in stockholders’ equity and cash flows for such interim periods.Management believes that all interim period adjustments are of a normal recurring nature.These consolidated financial statements should be read in conjunction with the Company’s audited financial statements and the notes thereto as of December 31, 2011, included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2011.The results of operations for the three-month periods ended March 31, 2012 are not necessarily indicative of the results to be expected for the full year. The accounting and reporting policies of the Company and the Bank follow generally accepted accounting principles and general practices within the financial services industry. Principles of Consolidation The consolidated financial statements include the accounts of the Company and the Bank, which is wholly owned.All significant intercompany transactions and balances have been eliminated in consolidation. Presentation of Cash Flows For purposes of reporting cash flows, cash and cash equivalents includes cash and amounts due from banks (including cash items in process of collection), interest-bearing deposits with banks and Federal funds sold. Recent Accounting Pronouncements In April 2011, the criteria used to determine effective control of transferred assets in the Transfers and Servicing topic of the ASC was amended by ASU 2011-03.The requirement for the transferor to have the ability to repurchase or redeem the financial assets on substantially the agreed terms and the collateral maintenance implementation guidance related to that criterion were removed from the assessment of effective control.The other criteria to assess effective control were not changed.The amendments were effective for the Company on January 1, 2012 and had no effect on the financial statements. ASU 2011-04 was issued in May 2011 to amend the Fair Value Measurement topic of the ASC by clarifying the application of existing fair value measurement and disclosure requirements and by changing particular principles or requirements for measuring fair value or for disclosing information about fair value measurements.The amendments were effective for the Company beginning January 1, 2012 and have been included in Note 8. 8 Grayson Bankshares, Inc. and Subsidiary Notes to Consolidated Financial Statements (unaudited) Note 1.Organization and Summary of Significant Accounting Policies Recent Accounting Pronouncements, continued The Comprehensive Income topic of the ASC was amended in June 2011.The amendment eliminates the option to present other comprehensive income as a part of the statement of changes in stockholders’ equity and requires consecutive presentation of the statement of net income and other comprehensive income.The amendments were applicable to the Company on January 1, 2012 and have been applied retrospectively.In December 2011, the topic was further amended to defer the effective date of presenting reclassification adjustments from other comprehensive income to net income on the face of the financial statements.Companies should continue to report reclassifications out of accumulated other comprehensive income consistent with the presentation requirements in effect prior to the amendments while FASB redeliberates future requirements. Other accounting standards that have been issued or proposed by the FASB or other standards-setting bodies are not expected to have a material impact on the Company’s financial position, results of operations or cash flows. Note 2.Restrictions on Cash To comply with banking regulations, the Bank is required to maintain certain average cash reserve balances.The daily average cash reserve requirement was approximately $1,981,000 and $1,794,000 for the periods including March 31, 2012 and December 31, 2011, respectively. Note 3.Investment Securities Debt and equity securities have been classified in the consolidated balance sheets according to management’s intent.The amortized cost of securities and their approximate fair values at March 31, 2012 and December 31, 2011 follow: Amortized Unrealized Unrealized Fair Cost Gains Losses Value March 31, 2012 Available for sale: U.S. Government agency securities $ $ $
